SHARES PLEDGE AGREEMENT




BETWEEN




TAICANG KEHUI CONSULTANTS SERVICE LIMITED




AND




CHEN JINLE




CHEN CHENXU




SUZHOU JINKAI TEXTILE CO., LTD.




November 2010




Shares Pledge Agreement




This Agreement is executed by on November  , 2010, China.:




Pledgeors (hereinafter collectively referred to as “Party A”):




Chen Jinle, a citizen of PRC with ID Card number of 3501821971 ########, owns
90% shares of Suzhou Jinkai Textile Co., Ltd.;




Chen Chenxu, a citizen of PRC with ID Card number of 3501821984########, owns
10% shares of Suzhou Jinkai Textile Co., Ltd.;




and




Pledgee (hereinafter referred to as “Party B”): Taicang Kehui Consultants
Service Limited，a wholly foreign-owned enterprise in Taicang.




Party C: Suzhou Jinkai Textile Co., Ltd.




In this Agreement, Party A, Party B and Party C are called collectively as the
“Parties” and each of them is called as the “Party”.

Whereas:




1.

Party A consists of all of the shareholders of Suzhou Jinkai Textile Co., Ltd.
(hereinafter referred to as “Opco”), who legally hold all of the shares of Opco.




2.

Party B is a wholly-foreign owned enterprise incorporated and existing within
the territory of China in accordance with the law of the People’s Republic of
China.




3.

Suzhou Jinkai Textile Co., Ltd. (the “Opco”) is an enterprise incorporated and
existing within the territory of China in accordance with the law of the
People’s Republic of China.




4.

Party B intends to acquire all of the shares or assets of Opco. Prior to the
completion of such acquisition, Party A agrees to entrust the management and
operation of Opco to Party B and to sell part of operating assets of Opco to
Party B. In order to protect the interests of Party B, Party A agrees to pledge
the 100% of shares of Opco they own to Party B.  




5.

Party B accepts the pledge of the shares by Party A.




Therefore, in accordance with applicable laws and regulations of the People’s
Republic of China, the Parties hereto reach the Agreement through friendly
negotiation on the principle of equality and mutual benefit and abide by.




Article 1 Guaranteed Obligations




The shares are being pledged to guarantee all of the rights and interests Party
B is entitled to under all of the following listed agreements by and among Party
A, Party B and Party C:




(a) Entrusted Management Agreement, by and between Party A, Opco and Party B on
November  , 2010;




(b) Exclusive Option Agreement by and among Party A, Opco and Party B on
November  ,2010; and




(c) Shareholders’ Voting Proxy Agreement, by and between Party A and Party B on
November   ,2010.




Article 2 Pledged Properties




Party A pledges, by way of first priority pledge, all of its rights, title and
interest, in, to and under all or any part of:




(a)

100% of the shares in Opco;




(b)

100% of the registered capital (“Registered Capital”) of Opco;




(c)

all investment certificates and other documents in respect of the Registered
Capital of Opco;




(d)

all money, dividends, interest and benefits at any time arising in respect of
all the share and Registered Capital of Opco; and




(e) all voting rights and all other rights and benefits attaching to or accruing
to the share or the Registered Capital of Opco to Party B.  




Article 3 Scope of Guaranteed Obligations




The scope of the guaranteed obligations is all rights and interests Party B is
entitled to in accordance with all the agreements signed by and among Party A
and Party B.  




Article 4 Pledge Procedure and Registration




Party A shall be responsible for, and Opco shall assist Party A in processing
the registration procedures with Administration for Industry and Commerce
concerning the pledged shares and shall ensure that all other approval(s) from
or registration with relevant PRC authorities is granted or duly secured as soon
as possible.




Article 5 Transfer of Pledged Shares  




Party A shall not transfer any of the pledged shares without the prior written
consent of Party B during the term of this agreement.  




Article 6

Representations and Warranties




6.1

Pledgeors hereby represent and warrant to the Pledgee that:




(a)

have all the necessary rights, powers and authorizations to enter into this
Agreement and perform its duties and obligations hereunder;

(b)

this Agreement constitutes its legal, valid and binding obligations which are
enforceable pursuant to the terms of this Agreement;

(c)

Pledgeors are and will, at all times, during the term of this Agreement, be the
lawful and beneficial owners of the Pledged Shares free from pledge or other
encumbrances(other than the Pledge created by this Agreement);

(d)

Pledgeors are legally registered shareholders of Opco and have paid up all the
amount of the registered capital of Opco.




6.2

Opco hereby represents and warrants to the Pledgee that:




(a)

it is duly incorporated and validly existing under the laws of the PRC;

(b)

it has and will at all times have the necessary power, and has obtained the

necessary approvals and authorizations, to enable it to enter into and perform
its obligations under this Agreement;

(c)

its entry into and performance of this Agreement do not and will not

violate any applicable laws, its articles of association or any agreement or
document binding it or its assets; and

(d)

this Agreement constitutes its legal, valid and binding obligations which

are enforceable pursuant to the terms of this agreement.




Article 7

 Covenants




7.1

Pledgeors further undertake that they shall:




(a)

at no time during the term of this Agreement, except with the prior

written consent of the Pledgee, transfer, sell, pledge(other than the pledge
created under this Agreement), encumber or otherwise dispose of the Pledged
Equity;

(b)

notify the Pledgee immediately of any event that may affect the title of

the Pledgeor in relation to the whole or any part of the Pledged Equity under
this Agreement;




7.2

Opco further undertakes that it shall:




(a)

assist the Pledgeor with the completion of this equity pledge and all

subsequent process required by applicable laws and its articles and association;

(b)

enter into any transaction which may materially affect its assets, liability,

operation, shareholders’ equity or other legal rights (unless such transaction
is relating to its daily operation or has been disclosed to and agreed upon by
Party B in writing).




Article 8 Effectiveness, Modification and Termination




8.1 This Agreement shall go into effect when it is signed by the authorized
   representatives of the Parties with seals affixed;




8.2 Upon the effectiveness of this Agreement and unless otherwise agreed upon by
the Parties hereto, neither Party may modify or terminate this Agreement.  Any
modification or termination shall be in writing after both Parties’
consultations. The provisions of this Agreement remain binding on the Parties
prior to any written agreement on modification or termination.




Article 9 Governing Law




The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
PRC.




Article 10 Liability for Breach of Agreement




Upon the effectiveness of this Agreement, the Parties hereto shall perform their
respective obligations under the Agreement. Any failure to perform the
obligations stipulated in the Agreement, in part or in whole, shall be deemed as
breach of contract and the breaching party shall compensate the non-breaching
party for the loss incurred as a result of the breach.




Article 11 Settlement of Dispute




The Parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission (the “CIETAC”) in Beijing in
accordance with its rules then in effect. The arbitration shall take place in
Beijing. The arbitration award shall be final, conclusive and binding upon both
parties.




Article 12 Severability

 

12.1 Any provision of this Agreement that is invalid or unenforceable due to the
laws and regulations shall be ineffective without affecting in any way the
remaining provisions hereof.




12.2 In the event of the foregoing paragraph, the Parties hereto shall prepare
supplemental agreement as soon as possible to replace the invalid provision
through friendly consultation.




Article 13 Miscellaneous




13.1 The headings contained in this Agreement are for the convenience of
reference only and shall not in any other way affect the interpretation of the
provisions of this Agreement.




13.2 The Agreement shall be executed in 6 copies, both in Chinese and English.
Each party holds one Chinese and one English original, and the remaining shall
be kept for completing relevant procedures. Each copy shall have equal legal
force, and both the English version and Chinese version shall have the same
effect.




13.3 In Witness Hereof, the Parties hereto have executed this Agreement on the
date described in the first page.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)








1







(Page of signature only)




Party A:




Chen Jinle

(signature) :




Chen Chenxu

(signature) :













Party B: Taicang Kehui Consultants Service Limited




(seal)




Authorized representative:

(signature):













Party C: Suzhou Jinkai Textile Co., Ltd.

(seal)




Authorized representative:

(signature):





2





